Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00792-CR

                                   John Wayne POLLY,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. 375971
                      The Honorable Robert Behrens, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 23, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice